 

HUDSON GLOBAL EXECUTIVE EMPLOYMENT AGREEMENT

 

This employment agreement (the “Agreement”), by and between Hudson Global, Inc.
(the “Company”) and Stephen Nolan (the “Executive”), is dated as of May 31,
2013.

 

WHEREAS, the Company wishes to employ the Executive and the Executive wishes to
be employed by the Company in accordance with the terms and conditions set forth
below.

 

NOW, THEREFORE, in consideration of the conditions and mutual covenants
contained in this Agreement, the parties agree as follows:

 

1.           Defined Terms.

 

(a)          Affiliate. The term “Affiliate” means each entity that is required
to be included in the Company’s controlled group of corporations within the
meaning of Code Section 414(b), or that is under common control with the Company
within the meaning of Code Section 414(c); provided that the phrase “at least 50
percent” shall be used in place of the phrase “at least 80 percent” each place
it appears therein or in the regulations thereunder.

 

(b)          Board. The term “Board” means the Company’s Board of Directors.

 

(c)          Code. The term “Code” means the Internal Revenue Code of 1986,
including any amendments thereto or successor tax codes thereof and the rules
and regulations promulgated thereunder.

 

(d)          Separation from Service. The term “Separation from Service” means
an Executive’s termination of employment from the Company and its Affiliates
within the meaning of Code Section 409A, or if the Executive continues to
provide services following Executive’s termination of employment, such later
date as is considered a separation from service, within the meaning of Code
Section 409A, from the Company and its Affiliates. Specifically, if Executive
continues to provide services to the Company or an Affiliate in a capacity other
than as an employee, such shift in status is not automatically a Separation from
Service. The Executive will be presumed to have terminated employment from the
Company and its Affiliates when the level of bona fide services provided by the
Executive (whether as an employee or independent contractor) to the Company and
its Affiliates permanently decreases to a level of twenty percent (20%) or less
of the level of services rendered by such individual, on average, during the
immediately preceding 36 months (or such lesser period of service).
Notwithstanding the foregoing, if the Executive takes a leave of absence for
purposes of military leave, sick leave or other bona fide leave of absence, the
Executive will not be deemed to have incurred a Separation from Service for the
first six (6) months of the leave of absence, or if longer, for so long as the
Executive’s right to reemployment is provided either by statute or by contract;
provided that if the leave of absence is due to a medically determinable
physical or mental impairment that can be expected to result in death or last
for a continuous period of not less than six (6) months, where such impairment
causes the Executive to be unable to perform the duties of Executive’s position
of employment or any substantially similar position of employment, the leave may
be extended for up to twenty-nine (29) months without causing a termination of
employment.

  

 

 



 

2.           Employment.

 

(a)          The Company will employ the Executive and the Executive accepts
employment with the Company as Executive Vice President and Chief Financial
Officer commencing on the Effective Date. The Executive will perform duties
normally associated with such position and/or other duties commensurate with the
Executive’s position as may be assigned from time to time during the Term as
defined in Section 3 below. The Executive shall perform such duties in a manner
consistent with applicable laws and regulations, and any code of ethics,
compliance manual, employee handbook or other policies and procedures adopted by
the Company from time to time and subject to any written directives issued by
the Company from time to time (the “Employment Guidelines”). If there is a
conflict between this Agreement and the Employment Guidelines, this Agreement
will control. The Executive will report to the Company’s principal offices in
New York, New York, USA, unless the Executive and the Company agree in writing
to another location.

 

(b)          The Executive must acknowledge receipt of the Company’s Code of
Business Conduct and Ethics (the “Code of Conduct”) and confirm that the
Executive will comply with the Code of Conduct. Failure to confirm compliance
annually with the Company’s Code of Conduct within a reasonable timeframe
following the Executive’s receipt of a written request by the Company, will
justify termination for cause unless, at the sole discretion of the Board,
non-compliance is deemed non-material.

 

3.           Term of Employment. The Executive’s employment under this Agreement
will commence on June 1, 2013 (the “Effective Date”) and will continue for a
period of one (1) year thereafter, subject to earlier termination as provided in
Section 8 (the “Term”). This Agreement and the Term will be automatically
renewed and extended for periods of one (1) year unless the Company or the
Executive provides written notice no less than thirty (30) days prior to the
expiration of the then-current Term of its or the Executive’s desire not to
renew this Agreement.

 

4.           Scope of Responsibilities and Duties. The Executive agrees to
devote the Executive’s full business time, attention, efforts and energies in
performance of the Executive’s duties and responsibilities hereunder. While
employed by the Company, the Executive may not engage in any employment other
than for the Company, in any conflicting or competing business activities, or
have any financial interest, directly or indirectly, in any business competing
with the Company or otherwise engaged in the business of the Company or its
affiliates. The foregoing does not prevent the Executive from (1) serving on the
board of directors of another organization with the written consent of the CEO
of the Company; (2) managing Executive’s personal investments, provided that
such investments and activities do not materially interfere with the Executive’s
performance of Executive’s duties and responsibilities hereunder; or (3) holding
any publicly-traded debt or equity securities that are less than two (2%)
percent of any class of the issuer’s debt or equity securities and that the
Executive acquires through market purchases.

 

5.           Compensation and Benefits. The Company will provide the Executive
with the following compensation and benefits during the Term:

  

2

 

  

(a)          The Company will pay the Executive a salary of $450,000 on an
annualized basis, payable in accordance with the payroll practices of the
Company in effect from time to time, and less such taxes and other deductions
required by applicable law or authorized by the Executive (as adjusted from time
to time, the “Base Salary”). The Executive’s Base Salary may be increased at any
time by the Compensation Committee of the Board, but shall not be decreased
during the term of this Agreement.

 

(b)          The Executive will be entitled to accrue paid vacation at the rate
of the greater of (i) four (4) weeks per year, or (ii) the vacation allowance as
provided under the Company’s vacation plan that applies to similarly situated
employees working at the office location at which the Executive is based. In
addition, the Company will provide the Executive with other benefits of
employment offered, from time to time to similarly situated employees at the
office location at which the Executive is based.

 

(c)          Beginning for the year 2013, the Executive will receive an annual
cash bonus, earned as of the end of each fiscal year, as provided under the
Company’s Incentive Plan for the Global Leadership Team as is in effect from
time to time (the “Bonus”). For the year 2013 only, the Bonus will be prorated
for the partial year represented by the number of days from the Effective Date
through December 31, 2013, divided by 365. The current target Bonus is 67% of
Base Salary ($301,500, as adjusted); however, the Company’s Incentive Plan for
the Global Leadership Team is evaluated and approved each year by management and
the Compensation Committee and is subject to change. The Bonus for any year will
be paid no later than the 15th day of the third month of the following fiscal
year.

 

(d)          The Executive will be eligible to receive an annual grant of equity
of the Company under the terms of the Company’s Incentive Plan for the Global
Leadership Team as in effect from time to time, and as otherwise determined by
the Compensation Committee of the Company from time to time (“Equity Grants”).
Subject to the limitations set forth in the first sentence of this paragraph,
Equity Grants for the Executive will be valued at 80% of the Executive’s
then-current Base Salary. Equity Grants may be determined by reference to Key
Performance Indicators and subject to vesting schedules as set forth in the
applicable Equity Grant award agreements. Notwithstanding the foregoing, on the
Effective Date, the Executive shall be awarded 100,000 shares of the Company’s
common stock to vest 100% on the second anniversary of the grant date provided
the Executive remains employed by the Company on such date (“New Hire Equity
Grant”). All Equity Grants, including the New Hire Equity Grant, will be subject
to both Compensation Committee approval and the Executive executing the
Company’s applicable equity award agreement. The effective date of any grant of
equity will be subject to the applicable Company policy and determined in
accordance with applicable law.

 

6.           Additional Agreements. The Executive’s employment hereunder is
further contingent upon the Executive’s simultaneous execution of the
Confidentiality, Non-Solicitation and Work Product Assignment Agreement and
Mutual Agreement to Arbitrate Claims, which is attached as Attachment A and
forms a part of this Agreement. To the extent there is any conflict between the
terms of the Agreement and any of the terms of Attachment A or any other
attachment, the terms of the Agreement will control.

 

3

 

  

7.           Representations and Warranties. The Executive represents and
warrants as follows:

 

(a)          All information, oral and written (including, but not limited to
information contained on the Executive’s resume), provided by the Executive
during the recruiting and employment process is accurate and true to the best of
the Executive’s knowledge, and such information does not include any misleading
or untrue statement.

 

(b)          To the best of Executive’s knowledge, the Executive has never been
the subject of any inquiry or investigation or subject to any disciplinary
action by any governmental agency, industry or self-regulatory body or any other
employer.

 

(c)          The execution, delivery and performance of this Agreement by the
Executive and the Executive’s employment hereunder are not in violation of the
terms, including any non-competition, non-disclosure, non-solicitation or
confidentiality provisions, of any written or oral agreement, arrangement or
understanding to which the Executive is a party or by which the Executive is
bound.

 

(d)          The execution, delivery and performance of this Agreement by the
Executive and the Executive’s employment hereunder are not in violation of any
United States federal or state statute, rule, regulation, or other law, or any
judgment, decree or order applicable or binding upon the Executive.

 

8.           Termination. This Agreement and the Executive’s employment may be
terminated prior to the expiration of the Term as follows:

 

(a)          Death. If the Executive dies during the Term, this Agreement shall
automatically terminate and the Company shall have no further obligation to the
Executive or the Executive’s estate, except to pay the Executive’s estate (or
beneficiary, if applicable) that portion of the Base Salary and other
compensation and benefits (including, but not limited to, Bonuses, amounts
properly submitted for reimbursement and accrued but unused vacation) earned,
but unpaid, through the date on which the Executive’s death occurs. The Company
shall pay these amounts by the earlier of thirty (30) days after the date of
death, and the dates that they would otherwise have been paid under this
Agreement.

 

(b)          Disability. If the Executive is unable to perform the Executive’s
essential job duties and responsibilities due to mental or physical disability
for a total of twelve (12) weeks, whether consecutive or not, during any rolling
twelve (12) month period, the Company may terminate the Executive’s employment
and this Agreement upon five (5) days’ written notice to the Executive. For
purposes of this Agreement, the Executive will be considered disabled when the
Company, with the advice of a qualified physician, reasonably acceptable to the
Executive and the Company, determines that the Executive is physically or
mentally incapable (excluding infrequent and temporary absences due to ordinary
illness) of performing the Executive’s essential job duties. The Executive shall
cooperate with the Company in obtaining the advice of a qualified physician
regarding the Executive’s condition. In the event of termination pursuant to
this Section 8(b), the Company will be relieved of all obligations under this
Agreement, provided that the Company will pay to the Executive that portion of
the Base Salary and other compensation and benefits (including, but not limited
to, Bonuses, amounts properly submitted for reimbursement and accrued but unused
vacation) which has been earned, but unpaid, through the date on which such
termination occurs. The Company shall pay these amounts by the earlier of thirty
(30) days after the date of Separation from Service, and the dates that they
otherwise would have been paid under this Agreement.



 

4

 

  

(c)          Discharge without Cause or Termination on Expiration or by the
Executive for Good Reason. The Company may terminate the Executive and this
Agreement at any time during the Term for any reason, without Cause (as defined
in Section 8(e) below) upon thirty (30) days’ written notice to the Executive.
If the Company gives notice of non-renewal of employment within the 30-day
period as provided in Section 3, it will be treated as a termination without
cause. In addition, the Executive may terminate Executive’s employment and this
Agreement at any time for Good Reason (as defined below for purposes of this
Section 8(c). Upon termination without Cause or for Good Reason, the Company
will have no further liability to the Executive other than to provide the
Executive with: (i) that portion of the Base Salary and other compensation and
benefits (including, but not limited to, Bonuses, amounts properly submitted for
reimbursement and accrued but unused vacation) earned, but unpaid, through the
date of the termination; (ii) severance pay in an amount equal to the
Executive’s then-current Base Salary, less applicable deductions, for a period
of twelve (12) months (the “Severance Period”) following the Executive’s
Separation from Service (the “Severance Payments”); and (iii) the Company’s
portion of the premium for continued coverage under the Company’s group health
and dental insurance plan during the Severance Period following the Executive’s
termination (or a monthly cash payment equal the Company’s portion of such
premium payment if such premium payment is prohibited by such plans or by law,
but no such cash payment shall be made if the Executive elects to receive
coverage under another employer sponsored group health plan for which the
Executive or his eligible dependents are not subject to a pre-existing condition
exclusion) (the “Health Insurance Plan Payments”) provided the Executive applies
and remains eligible for such continuation coverage under applicable law, and
provided further that the Executive authorizes the Company to deduct only the
Executive’s portion of such premiums from the severance payments. To the extent
that any benefit plan does not permit continuation of Executive or his eligible
dependents’ participation throughout the period that the Company remains
obligated to pay the Health Insurance Plan Payments, or that such continuation
would violate applicable law or subject the Company to penalties under
applicable law, the Company shall provide Executive, on the first business day
of each calendar quarter, in advance, with an amount equal to the Company’s cost
of providing such benefits. It is understood that the period for which the
Company makes the Health Insurance Plan Payments is attributable to the period
of continuation coverage for which the Executive may be eligible under
applicable law.

 

The Company shall pay the amounts under clause (i) of the prior paragraph by the
earlier of thirty (30) days after the date of Separation from Service, and the
dates that they otherwise would have been paid under this Agreement.

 

The Company shall provide the Executive with reasonable outplacement services
for six (6) months after the date of Separation from Service in an amount not to
exceed $20,000 (the “Outplacement Services”).

  

5

 

  

The Executive’s receipt of the Severance Payments, Health Insurance Plan
Payments, and Outplacement Services set forth in this Section 8(c) are
conditioned upon the Executive executing a release and waiver agreement and
covenant not to sue substantially in the form attached hereto as Exhibit B to
this Agreement (the “Release”). Any Health Insurance Plan Payments and
Outplacement Services that would have been paid or reimbursed before the date
that the Release becomes effective will be aggregated and paid or reimbursed
with the payment scheduled to be made on the first regular pay day after the
forty-fifth (45th) day after the date of Separation from Service.

 

Commencing on the first regular pay day after the forty-fifth (45th) day after
the date of Separation from Service and on each regular pay day thereafter
through the end of the Severance Period, the Company shall pay the Severance
Payments in equal installments. Notwithstanding the prior sentence, if the
Severance Payments payable during the first six (6) months after the Executive’s
Separation from Service exceed two times the lesser of (i) the Executive’s
annualized compensation paid by the Company for the calendar year preceding the
calendar year in which the Separation from Service occurs (as adjusted for any
increase during that year that was expected to continue indefinitely if the
Separation from Service had not occurred), and (ii) the compensation limit in
effect pursuant to Code Section 401(a)(17) for the calendar year in which the
Executive’s Separation from Service occurs, then the Company shall delay the
payment of such excess. The Company shall pay such excess in a lump sum on the
first business day of the seventh (7th) month following the month in which the
Separation from Service occurs. In addition, the Company shall pay interest on
such excess commencing from the date of Separation from Service. The Company
shall pay the interest on the first business day of the seventh (7th) month
following the month in which the Separation from Service occurs. The interest
rate will be the annual rate of interest announced by the Federal Reserve Board
(or any successor thereto) from time to time as the “federal funds rate,” such
rate to be determined on the date of Separation from Service and compounded
quarterly.

 

For purposes of this Section 8(c) only, Good Reason shall be defined as: (i) any
changes in the Executive’s authority, duties and responsibilities which would
result in the Executive no longer being part of the Global Leadership Team or
(ii) any material reduction of the Executive’s salary, or aggregate incentive
compensation opportunities which are not in alignment with the Company’s
Incentive Plan for the Global Leadership Team or aggregate benefits, or (iii) a
material breach by the Company of this Agreement. No event or condition
described in this Section 8(c) shall constitute Good Reason unless (x) the
Executive gives the Company written notice of Executive’s intention to terminate
Executive’s employment for Good Reason and the grounds for such termination
within ninety (90) days of the occurrence of such event or the initial existence
of such condition and (y) such grounds for termination are not cured by the
Company within thirty (30) calendar days of its receipt of such notice.  If the
Company fails to cure the event or condition giving rise to Good Reason within
such 30-day period, then the Executive’s termination of employment shall occur
at the close of business on the last day of such 30-day period.

 

(d)          Termination for Cause. The Company may terminate the Executive’s
employment and this Agreement at any time during the Term for Cause as defined
below. In such case, this Agreement and the Executive’s employment shall
terminate immediately and the Company shall have no further obligation to the
Executive, except that the Company shall pay to the Executive that portion of
the Base Salary and other compensation and benefits (including, but not limited
to, Bonuses, unpaid amounts properly submitted for reimbursement and accrued but
unused vacation) earned, but unpaid, through the date on which such termination
occurs.

  

6

 

  

(e)          Definition of Cause. For purposes of this Agreement, Cause shall be
defined as:

 

(i)          the willful failure of the Executive to perform the Executive’s
duties and obligations in any material respect (other than any failure resulting
from Executive’s disability), which failure is not cured within thirty (30) days
after receipt of written notice thereof, provided that there shall be no
obligation to provide any additional written notice if the Executive’s failure
to perform is repeated and the Executive has previously received one (1) or more
written notices;

 

(ii)         intentional acts of dishonesty or willful misconduct by the
Executive with respect to the Company;

 

(iii)        conviction of a felony or violation of any law involving
dishonesty, disloyalty, or fraud, or entry of a plea of guilty or nolo
contendere to such charge;

 

(iv)        repeated refusal to perform the reasonable and legal instructions of
the Executive’s supervisors;

 

(v)         material breach of this Agreement or Attachment A;

 

(vi)        failure to confirm compliance with the Company’s Code of Conduct
after 10 days’ written notice requesting confirmation; or

 

(vii)       a violation of Section 7(c).

 

(f)          Resignation. Except as otherwise provided in Section 3, the
Executive may voluntarily resign from employment at any time during the Term:
(i) upon 3 months’ written notice and in compliance with the provisions of
Attachment A; or (ii) immediately in the event the Executive’s former employer
has formally filed a complaint in court or has formally demanded arbitration, or
the Company has determined that the Executive has acted in violation of
Section 7(c), but in compliance with the provisions of Attachment A. In such
event, the Company shall be relieved of all its obligations under this
Agreement, except that the Company shall pay to the Executive that portion of
the Base Salary and other compensation and benefits (including, but not limited
to, Bonuses, unpaid amounts properly submitted for reimbursement and accrued but
unused vacation) earned, but unpaid, through the date on which such resignation
is effective subject to any irrevocable deferral election then in effect. The
Company shall pay these amounts by the earlier of thirty (30) days after the
date of Separation from Service and the dates that they would otherwise have
been paid under this Agreement.

 

(g)          Continuance of Obligations. The Executive remains obligated to
comply with the Executive’s obligations and duties pursuant to Attachment A
despite the termination of this Agreement and the Executive’s employment for any
reason.

  

7

 

  

(h)          Cooperation. During employment and after the termination of this
Agreement and the Executive’s employment for any reason, the Executive agrees to
reasonably cooperate with and at the request of the Company in the defense or
prosecution of any legal matter or claim in which the Company, any of its
Affiliates, or any of their past or present employees, agents, officers,
directors, attorneys, successors or assigns, may be or become involved and which
arises or arose during the Executive’s employment. The Executive will be
reimbursed for any reasonable out-of-pocket expenses incurred thereby. Such
cooperation will be without additional compensation if Executive is then
employed by Company and for reasonable mutually agreeable compensation if
Executive is not then employed by Company.

 

(i)          No Disparagement. During employment and after the termination of
this Agreement and the Executive’s employment for any reason, the Executive
agrees that, except as may be required by the lawful order of a court or agency
of competent jurisdiction, the Executive will not knowingly take any action or
make any statement or disclosure, whether written or oral, that disparages,
criticizes, or is otherwise derogatory with respect to the Company or any of its
Affiliates, or any of their past or present employees, officers or directors.
The Company will not knowingly disparage, criticize or otherwise make any
derogatory statements regarding the Executive. For purposes of this Section 8(i)
only, the term “Company” means only the Company’s executive officers and
directors of the Company.

 

(j)          Directorships. The Executive agrees that the Company may, at any
time and for any reason, remove the Executive from any directorship held with
any subsidiary of the Company, and such removal will be effective immediately
upon written notice to the Executive unless stated otherwise in such notice.

 

(k)          Power of Attorney. The Company may from time to time grant the
Executive specific powers of attorney. The Company may at any time revoke the
Executive’s power of attorney upon written notification to the Executive.
Further, upon termination from the Company for any reason all powers of attorney
are immediately and automatically revoked.

 

9.           Change in Control. Notwithstanding any other provisions of this
Agreement to the contrary:

 

(a)          Employment Period. If a Change in Control (as defined below) occurs
when the Executive is employed by the Company, the Company will continue
thereafter to employ the Executive during the period commencing on the date of a
Change in Control and ending on the first anniversary of such date (the
“Employment Period”) and thereafter in accordance with Section 3 of this
Agreement, and the Executive will remain in the employ of the Company in
accordance with and subject to the terms and provisions of this Agreement.

 

(b)          Covered Termination. If there is any termination of the Executive’s
employment and Separation from Service during the Employment Period by the
Company (other than by reason of (i) death pursuant to Section 8(a),
(ii) disability pursuant to Section 8(b), or (iii) Cause) or termination by the
Executive and Separation from Service for Good Reason as set out in Section 9(h)
(a “Covered Termination”), then the Executive shall be entitled to receive, and
the Company shall promptly pay, that portion of the Base Salary and other
compensation and benefits (including, but not limited to, Bonuses, unpaid
amounts properly submitted for reimbursement and accrued but unused vacation)
earned, but unpaid, earned through the date of termination. The Company shall
pay these amounts by the earlier of thirty (30) days after the date of Covered
Termination, and the dates that they otherwise would have been paid under this
Agreement. In addition, in lieu of further Base Salary for periods following
such termination, as liquidated damages and additional severance pay, the
Termination Payment pursuant to Section 9(c) shall be paid to the Executive.

 

8

 

  

(c)          Termination Payment.

 

(i)          The “Termination Payment” shall be an amount equal to the sum of:
(A) the Executive’s Base Salary for twelve (12) months calculated based on the
Base Salary paid immediately prior to the termination of the Executive’s
employment (the “First Base Salary Portion”); plus (B) the Executive’s Base
Salary for six months calculated based on the Base Salary paid immediately prior
to the termination of the Executive’s employment (the “Second Base Salary
Portion”); plus (C) the Executive’s target Bonus calculated by taking the annual
target bonus under the Company’s Incentive Plan for the Global Leadership Team
for the year in which the Covered Termination occurs multiplied by 1.5 (the
“Target Bonus Portion”).

 

Commencing on the first regular pay day after the forty-fifth (45th) day after
the date of Covered Termination and on each regular pay day thereafter through
the end of the twelve (12) months after the date of Covered Termination, the
Company shall pay the First Base Salary Portion in equal installments.

 

Commencing on the first regular pay day after completion of payment of the
installments of the First Base Salary Portion and on each regular pay day
thereafter through the end of the eighteen (18) months after the date of Covered
Termination, the Company shall pay the Second Base Salary Portion in equal
installments.

 

Commencing on the first regular pay day after the forty-fifth (45th) day after
the date of Covered Termination and on each regular pay day thereafter through
the end of the eighteen (18) months after the date of Covered Termination, the
Company shall pay the Target Bonus Portion in equal installments.

 

Notwithstanding the prior provisions for the payment of the First Base Salary
Portion and Target Bonus Portion, if the installment payments of the First Base
Salary Portion and the Target Bonus Portion payable during the first six (6)
months after the date of Covered Termination exceed two times the lesser of (i)
the Executive’s annualized compensation paid by the Company for the calendar
year preceding the calendar year in which the Covered Termination occurs (as
adjusted for any increase during that year that was expected to continue
indefinitely if the Separation from Service had not occurred), and (ii) the
compensation limit in effect pursuant to Code Section 401(a)(17) for the
calendar year in which the Covered Termination occurs, then the Company shall
delay the payment of such excess. The Company shall pay such excess in a lump
sum on the first business day of the seventh (7th) month following the month in
which the Covered Termination occurs.

  

9

 

  

In addition, the Company shall pay interest on the Termination Payment
commencing from the date of the Covered Termination. The Company shall pay the
interest on the first business day of the seventh (7th) month following the
month in which the Covered Termination occurs. The interest rate will be the
annual rate of interest announced by the Federal Reserve Board (or any successor
thereto) from time to time as the “federal funds rate,” such rate to be
determined on the date of the Covered Termination and compounded quarterly.

 

The installment payments of the Termination Payment made after the first day of
the seventh (7th) month following the month in which the Covered Termination
occurs are subject to the provisions of Section 9(c)(ii) to (vi).

 

The Termination Payment shall not be reduced by any present value or similar
factor, and the Executive shall not be required to mitigate the amount of the
Termination Payment by securing other employment or otherwise, nor will such
Termination Payment be reduced by reason of the Executive securing other
employment or for any other reason. The Termination Payment shall be in lieu of,
and acceptance by the Executive of the Termination Payment shall constitute the
Executive’s release of any rights of the Executive to, any other cash severance
payments under any Company severance plan, policy, or program, or this
Agreement.

 

(ii)         Notwithstanding any other provision of this Agreement, if any
portion of the Termination Payment or any other payment under this Agreement, or
under any other agreement with or plan of the Company or its Affiliates (in the
aggregate, “Total Payments”), would constitute an “excess parachute payment” and
would, but for this Section 9(c)(ii), result in the imposition on the Executive
of an excise tax under Code Section 4999 (the “Excise Tax”), then the Total
Payments to be made to the Executive shall either be (A) delivered in full, or
(B) delivered in the greatest amount such that no portion of such Total Payment
would be subject to the Excise Tax, whichever of the foregoing results in the
receipt by the Executive of the greatest benefit on an after-tax basis (taking
into account the applicable federal, state and local income taxes and the Excise
Tax).

  

10

 

  

(iii)        Within forty (40) days following a Covered Termination or notice by
the Company to the Executive of its belief that there is a payment or benefit
due the Executive which will result in an “excess parachute payment”, the
Executive and the Company, at the Company’s expense, shall obtain the opinion
(which need not be unqualified) of nationally recognized tax counsel (“National
Tax Counsel”) selected by the Company and reasonably acceptable to the Executive
(which may be regular outside counsel to the Company), which opinion sets forth
(A) the amount of the Base Period Income, (B) the amount and present value of
Total Payments, (C) the amount and present value of any excess parachute
payments determined without regard to any reduction of the Total Payments
pursuant to Section 9(c)(ii), and (D) the net after-tax proceeds to the
Executive, taking into account the tax imposed under Code Section 4999 if
(X) the Total Payments were reduced in accordance with Section 9(c)(ii) or
(Y) the Total Payments were not so reduced. If such National Tax Counsel opinion
determines that Section 9(c)(ii)(B) above applies, then the Termination Payment
hereunder or any other payment or benefit determined by such counsel to be
includable in Total Payments shall be reduced or eliminated so that under the
bases of calculations set forth in such opinion there will be no excess
parachute payment. In such event, payments or benefits included in the Total
Payments shall be reduced or eliminated by applying the following principles, in
order: (1) the payment or benefit with the higher ratio of the parachute payment
value to present economic value (determined using reasonable actuarial
assumptions) shall be reduced or eliminated before a payment or benefit with a
lower ratio; (2) the payment or benefit with the later possible payment date
shall be reduced or eliminated before a payment or benefit with an earlier
payment date; and (3) cash payments shall be reduced prior to non-cash benefits;
provided that if the foregoing order of reduction or elimination would violate
Code Section 409A, then the reduction shall be made pro rata among the payments
or benefits included in the Total Payments (on the basis of the relative present
value of the parachute payments). For purposes of such opinion, the value of any
noncash benefits or any deferred payment or benefit shall be determined by the
Company’s independent auditors in accordance with the principles of
Section 280G(d)(3) and (4) (or any successor provisions) of the Code, which
determination shall be evidenced in a certificate of such auditors addressed to
the Company, the Executive, and National Tax Counsel. The opinion of National
Tax Counsel shall be addressed to the Company and the Executive and shall be
binding upon the Company and the Executive. If such National Tax Counsel so
requests in connection with the opinion required by this Section 9(c)(iii), the
Executive and the Company shall obtain, at the Company’s expense, and the
National Tax Counsel may rely on, the advice of a firm of recognized executive
compensation consultants as to the reasonableness of any item of compensation to
be received by the Executive solely with respect to its status under
Section 280G of the Code and the regulations thereunder.

 

(iv)        For purposes of this Agreement, (A) the terms “excess parachute
payment” and “parachute payments” shall have the meanings assigned to them in
Section 280G (or any successor provision) of the Code and such “parachute
payments” shall be valued as provided therein; (B) present value shall be
calculated in accordance with Section 280G(d)(4) (or any successor provision) of
the Code; and (C) the Executive shall be deemed to pay federal income tax and
employment taxes at the Executive’s actual marginal rate of federal income and
employment taxation, and state and local income taxes at the Executive’s actual
marginal rate of taxation in the state or locality of the Executive’s domicile
(determined in both cases in the calendar year in which the termination of
employment or notice described in Section 9(c)(iii) above is given, whichever is
earlier), net of the maximum reduction in federal income taxes that may be
obtained from the deduction of such state and local taxes. As used in this
Agreement, the term “Base Period Income” means an amount equal to the
Executive’s “annualized includable compensation for the base period” as defined
in Section 280G(d)(1) (or any successor provision) of the Code.

 

(v)         The Company agrees to bear all costs associated with, and to
indemnify and hold harmless, the National Tax Counsel of and from any and all
claims, damages, and expenses resulting from or relating to its determinations
pursuant to this Section 9(c), except for claims, damages or expenses resulting
from the gross negligence or willful misconduct of such firm.

  

11

 

  

(vi)        This Section 9(c) shall be amended to comply with any amendment or
successor provision to Sections 280G or 4999 of the Code. If such provisions are
repealed without successor, then Section 9(c)(ii) to (v) shall be cancelled
without further effect.

 

(d)          Additional Provisions for Covered Termination. If there is a
Covered Termination and the Executive is entitled to the Termination Payment,
then the Executive shall be entitled to the following additional benefits,
payments, and reimbursements:

 

(i)          The Executive and his eligible dependents shall remain eligible to
continue or to elect to continue in the Company’s health, dental, and other
welfare benefit plans at the same cost as other Company senior executives for
eighteen (18) months after the date of Covered Termination, or until the
Executive or his eligible dependents are covered by a successor employer’s
comparable benefit plans (for which the Executive and his eligible dependents
are not subject to a pre-existing condition exclusion for the health and dental
plans), whichever occurs sooner.

 

(ii)         To the extent that any benefit plan does not permit continuation of
the Executive or his eligible dependents’ participation throughout eighteen
months after the date of Covered Termination, or that such continuation would
violate applicable law or subject the Company to penalties under applicable law,
the Company shall provide the Executive on the first business day of each
calendar quarter, in advance, with an amount that is equal to the Company’s cost
of providing such benefits for the period described in Section 9(d)(i).

 

(iii)        The Company shall provide the Executive with the Outplacement
Services.

 

(iv)        The Company shall bear up to $15,000 in the aggregate during the
lifetime of the Executive of fees and expenses of consultants and/or legal or
accounting advisors engaged by the Executive to advise the Executive as to
matters relating to the computation of benefits due and payable under Section
9(c).

 

(e)          Anticipatory Termination. Anything in this Agreement to the
contrary notwithstanding, if a Change in Control occurs and if the Executive’s
employment with the Company is terminated (other than a termination due to the
Executive’s death or as a result of the Executive’s disability) during the
period of 180 days prior to the date on which the Change in Control occurs, and
if it is reasonably demonstrated by the Executive that such termination of
employment (i) was at the request of a third party who has taken steps
reasonably calculated to effect a Change in Control or (ii) otherwise arose in
connection with or in anticipation of a Change in Control, then for all purposes
of this Section 9 such termination of employment shall be deemed a “Covered
Termination” and the “Employment Period” shall be deemed to have begun on the
date of such termination.

  

12

 

  

(f)          Expenses and Interest. If, after a Change in Control of the
Company, (i) a dispute arises with respect to the enforcement of the Executive’s
rights under this Agreement or (ii) any legal or arbitration proceeding shall be
brought to enforce or interpret any provision contained herein or to recover
damages for breach hereof, in either case so long as the Executive is not acting
in bad faith, then the Company shall reimburse the Executive for any reasonable
attorneys’ fees and necessary costs and disbursements incurred by the Executive
during Executive’s lifetime as a result of the dispute, legal or arbitration
proceeding (the “Expenses”), and prejudgment interest on any money judgment or
arbitration award obtained by the Executive calculated at the rate of interest
announced by The Bank of New York, from time to time at its prime or base
lending rate from the date that payments to him or her should have been made
under this Agreement. Within ten days after the Executive’s written request
therefor, the Company shall pay to the Executive, or such other person or entity
as the Executive may designate in writing to the Company, the Executive’s
reasonable Expenses in advance of the final disposition or conclusion of any
such dispute, legal or arbitration proceeding. Subject to the prior sentence,
any reimbursements provided hereunder shall be made promptly (but not later than
the last day of the calendar year following the calendar year in which the legal
fees or expenses were incurred by the Executive) following the receipt by the
Company of a written notice from the Executive requesting such reimbursement,
accompanied by documentation substantiating the amount of such fees and
expenses.

 

(g)          Definition of Change in Control. For purposes hereof, a “Change in
Control” shall be deemed to occur on the first to occur of any one of the
following events: (a) the consummation of a consolidation, merger, share
exchange or reorganization involving the Company, unless such consolidation,
merger, share exchange or reorganization is a “Non-Control Transaction” (as
defined below); (b) the stockholders of the Company approve a plan of complete
liquidation or dissolution of the Company or an agreement for the sale or
disposition by the Company of all, or substantially all, of the assets of the
Company (in one transaction or a series of related transactions within any
period of 24 consecutive months), other than a sale or disposition by the
Company of all, or substantially all, of the Company’s assets to an entity at
least 75% of the combined voting power of the voting securities of which are
owned by stockholders of the Company in substantially the same proportions as
their ownership of the Company immediately prior to such sale; (c) any person
(as such term is used in Section 13(d) and 14(d)(2) of the Securities Exchange
Act of 1934, as amended (the “Exchange Act”)) (other than (1) the Company,
(2) any subsidiary of the Company, (3) a trustee or other fiduciary holding
securities under any employee benefit plan (or any trust forming a part thereof)
maintained by the Company or any subsidiary or (4) a corporation owned, directly
or indirectly, by the stockholders of the Company in substantially the same
proportions as their ownership of stock in the Company) is or becomes the
beneficial owner (within the meaning of Rule 13d-3 under the Exchange Act),
directly or indirectly, of securities of the Company (not including in the
securities beneficially owned by such person any securities acquired directly
from the Company after the date hereof pursuant to express authorization by the
Board that refers to this exception) representing more than 20% of the then
outstanding shares of Common Stock or the combined voting power of the Company’s
then outstanding voting securities; or (d) the following individuals cease for
any reason to constitute a majority of the number of directors then serving:
individuals who, as of the date hereof, constitute the entire Board and any new
director (other than a director whose initial assumption of office is in
connection with an actual or threatened election contest) whose appointment or
election by the Board or nomination for election by the Company’s stockholders
was approved or recommended by a vote of at least two-thirds of the directors
then still in office who either were directors on the date hereof or whose
appointment, election or nomination for election was previously so approved or
recommended. Notwithstanding the foregoing, no “Change in Control” shall be
deemed to have occurred if there is consummated any transaction or series of
integrated transactions immediately following which the record holders of the
Common Stock immediately prior to such transaction or series of transactions
continue to have substantially the same proportionate ownership in an entity
that owns all or substantially all of the assets or voting securities of the
Company immediately following such transaction or series of transactions. A
“Non-Control Transaction” shall mean a consolidation, merger, share exchange or
reorganization of the Company in which each of the events described in the
following clauses (a), (b), and (c) occur: (a) the stockholders of the Company
immediately before such consolidation, merger, share exchange or reorganization
beneficially own, directly or indirectly, more than 50% of the then outstanding
shares of common stock and the combined voting power of the outstanding voting
securities of the corporation resulting from such consolidation, merger, share
exchange or reorganization (the “Surviving Corporation”); (b) the individuals
who were members of the Board immediately prior to the execution of the
agreement providing for such consolidation, merger, share exchange or
reorganization constitute at least 50% of the members of the board of directors
of the Surviving Corporation; and (c) no person (other than (1) the Company,
(2) any subsidiary of the Company or (3) any employee benefit plan (or any trust
forming a part thereof) maintained by the Company, the Surviving Corporation or
any subsidiary) is or becomes the beneficial owner, directly or indirectly, of
securities of the Company (not including in the securities beneficially owned by
such person any securities acquired directly from the Company after the date
hereof pursuant to express authorization by the Board that refers to this
exception) representing more than 20% of the then outstanding shares of the
common stock of the Surviving Corporation or the combined voting power of the
Surviving Corporation’s then outstanding voting securities.

  

13

 

  

(h)          Good Reason. The Executive shall have the right to Separate from
Service for Good Reason in connection with a Change in Control of the Company in
the event of:

 

(i)          A material breach of this Agreement by the Company. In futherance
of this clause (i) and not in limitation thereof, Good Reason will not exist due
to an isolated, insubstantial and inadvertent failure not occurring in bad faith
that the Company remedies promptly after receipt of notice thereof given by the
Executive;

 

(ii)         a material reduction in the Executive’s Base Salary, percentage of
Base Salary available as incentive compensation or bonus opportunity or
benefits, in each case relative to those most favorable to the Executive in
effect at any time during the one year period prior to the Change in Control;

 

(iii)        the removal of the Executive from, or any failure to reelect or
reappoint the Executive to, any of the positions held with the Company on the
date of the Change in Control or any other positions with the Company to which
the Executive is thereafter be elected, appointed or assigned when such removal
or failure constitutes a material diminution of the Executive’s authority,
duties, or responsibilities. In furtherance of this clause (iii) and not in
limitation thereof, Good Reason will not exist if such removal or failure to
reelect or reappoint relates to the termination by the Company of the
Executive’s employment for Cause or by reason of disability pursuant to
Section 8(b);



 

14

 



 

(iv)        a material adverse change, without the Executive’s written consent,
in the Executive’s working conditions or authority, duties, or responsibilities
with the Company relative to the most favorable working conditions or authority,
duties, or responsibilities in effect during the one year period prior to the
Change in Control, including but not limited to (A) a material change in the
nature or scope of the Executive’s authority, powers, functions, duties or
responsibilities, or (B) a material reduction in the level of support services,
staff, secretarial and other assistance, office space and accoutrements. In
furtherance of this clause (iv) and not in limitation thereof, Good Reason will
not exist due to an isolated, insubstantial and inadvertent event not occurring
in bad faith that the Company remedies within ten (10) days after receipt of
notice thereof given by the Executive;

 

(v)         the relocation of the Executive’s principal place of employment to a
location more than 50 miles from the Executive’s principal place of employment
pursuant to Section 2(a) of this Agreement as in effect during the one year
period prior to the Change in Control; or

 

(vi)        the Company requires the Executive to travel on Company business 20%
in excess of the average number of days per month the Executive was required to
travel during the one year period prior to the Change in Control.

 

(i)          Funding of Rabbi Trust. Upon a Change in Control, the Company (or
its successor) shall transfer to an irrevocable rabbi trust (to the extent not
prohibited by Code Section 409A) an amount in cash, determined on an
undiscounted basis, which will be sufficient to fund the Company’s obligations
under Section 9(c).

 

10.         No Mitigation. The Executive’s right to severance (pursuant to
Section 8(c)) or the Termination Payment (pursuant to Section 9(c)) is not
subject to any requirement that the Executive seek other employment or otherwise
attempt in any way to reduce any amounts payable to Executive.  Further, the
amount payable to the Executive shall not be reduced by any compensation or
income earned by the Executive as the result of employment by another employer
or self-employment, by retirement benefits or, unless the parties otherwise
agree in writing, by offset against any amount claimed to be owed by the
Executive to the Company.

 

11.         Indemnification. The Company shall to the fullest extent permitted
by the Company’s certificate of incorporation and bylaws in effect from time to
time, subject to the conditions thereof, indemnify Executive against expenses,
judgments, fines, settlements, and other amounts actually and reasonably
incurred in connection with any proceedings against him arising by reason of the
fact that Executive is or was an agent or employee of the Company.

 

12.         Severability. Whenever possible, each portion, provision or section
of this Agreement will be interpreted in such a way as to be effective and valid
under applicable law, but if any portion, provision or section of this Agreement
is held to be invalid, illegal or unenforceable in any respect, such invalidity,
illegality or unenforceability will not affect any other portions, provisions or
sections. Rather, this Agreement will be reformed, construed and enforced as if
such invalid, illegal or unenforceable portion, provision or section had never
been contained herein.

  

15

 

  

13.         Complete Agreement. This Agreement, including Attachment A, contains
the complete agreement and understanding between the parties and supersedes and
preempts any prior understanding, agreement or representation by or between the
parties, written or oral, including the Non-Disclosure Agreement entered into
prior to the Effective Date.

 

14.         Additional Rights and Causes of Action. This Agreement, including
Attachment A, is in addition to and does not in any way waive or detract from
any rights or causes of action the Company may have relating to Confidential
Information or other protectable information or interests under statutory or
common law or under any other agreement.

 

15.         Governing Law. Notwithstanding principles of conflicts of law of any
jurisdiction to the contrary, all terms and provisions to this Agreement are to
be construed and governed by the laws of the State of New York without regard to
the laws of any other jurisdiction in which the Executive resides or performs
any duties hereunder or where any violation of this Agreement occurs.

 

16.         Successors and Assigns.

 

(a)          This Agreement will inure to the benefit of and be enforceable by
the Company and its successors and assigns. The Executive may not assign the
Executive’s rights or delegate the Executive’s obligations hereunder.

 

(b)          The Company’s and Executive’s responsibilities under Sections 8, 9,
10, 11, 13, 14, 15, 16, 17, and 18 will survive termination of this Agreement.

 

17.         Waivers. The waiver by either the Executive or the Company of a
breach by the other party of any provision of this Agreement shall not operate
or be construed as a waiver of any subsequent breach by the breaching party.

 

18.         Withholding. The Company shall be entitled to withhold from amounts
to be paid to the Executive hereunder any federal, state or local withholding or
other taxes or charges which it is from time to time required to withhold. The
Company shall be entitled to rely on an opinion of National Tax Counsel if any
question as to the amount or requirement of any such withholding shall arise. In
addition, if prior to the date of payment of any amount hereunder, the Federal
Insurance Contributions Act (“FICA”) tax imposed under Code Sections 3101,
3121(a) and 3121(v)(2), where applicable, becomes due, a payment will be made to
the Executive from the cash payments otherwise owing hereunder (without regard
to the six-month delay if Executive) equal to the amount needed to pay the
Executive’s portion of such tax, as well as withholding taxes resulting
therefrom (including the additional taxes attributable to the pyramiding of such
distributions and taxes), and any subsequent payment shall be reduced
accordingly.

 

19.         Compliance with Code Section 409A.

 

(a)          This Agreement shall be construed, interpreted, and administered in
a manner so that the benefits, payments, and reimbursements under this Agreement
or the plans, policies, or programs referred to in this Agreement that are
nonqualified deferred compensation under Code Section 409A will satisfy the
requirements of Code Section 409A and will not result in the imposition of
additional tax under Code Section 409A.

  

16

 

  

(b)          Each payment of compensation under this Agreement shall be treated
as a separate payment for purposes of Code Section 409A. Any series of
installment payments shall be treated as a right to a series of separate
payments, and not one of a series of payments treated as a single payment for
purposes of Code Section 409A.

 

(c)          To the extent that any benefits, payments, and reimbursements under
this Agreement or the plans, policies, or programs referred to in this Agreement
are nonqualified deferred compensation under Code Section 409A, are paid or
provided during the six (6) months after the date of Separation from Service,
and are paid or provided by virtue of the Executive’s Separation from Service,
the Company shall take the following actions. If the Executive is a specified
employee on the date of Separation from Service, and to the extent not otherwise
provided in this Agreement or the plans, policies, or programs referred to in
this Agreement, the Company shall withhold these benefits, payments, and
reimbursements from the date of Separation from Service through the end of the
sixth month after the date of Separation from Service (the “Mandatory Holdback
Period”). The Company shall pay and provide these benefits, payments, and
reimbursements in a single lump sum on the first business day of the seventh
(7th) month after the date of Separation from Service, or if earlier, no later
than thirty days after the date of the Executive’s death after the date of
Separation from Service (the “Mandatory Delayed Payment Date”). If the Company
withholds any in-kind benefit or reimbursement during the Mandatory Holdback
Period, the Executive may pay the provider of the benefit or service, and
receive reimbursement on the Mandatory Delayed Payment Date.

 

(d)          All reimbursements and in-kind benefits made to the Executive that
are nonqualified deferred compensation under Code Section 409A shall be made or
provided in accordance with the requirements of Code Section 409A, including,
where applicable, the requirement that (i) any reimbursement is for expenses
incurred during the period of time specified in this Agreement or if no such
period is specified, during the Executive’s lifetime, (ii) the amount of
expenses eligible for reimbursement, or in kind benefits provided, during a
calendar year may not affect the expenses eligible for reimbursement, or in kind
benefits to be provided, in any other calendar year, (iii) the reimbursement of
an eligible expense will be made no later than the last day of the calendar year
following the year in which the expense is incurred, and (iv) the right to
reimbursement or in kind benefits is not subject to liquidation or exchange for
another benefit.

 

(e)          The definitions of Good Reason in Sections 8(c) and 9(h) of this
Agreement are intended to satisfy the requirements of Treasury Regulation
Section 1.409A-1(n)(2) so that Separation from Service or Covered Termination
for Good Reason will be treated as an involuntary Separation from Service under
Code Section 409A.

 

(f)          The Executive acknowledges that to avoid an additional tax on
payments that may be payable under this Agreement and that constitute deferred
compensation that is not exempt from Code Section 409A, the Executive must make
a reasonable, good faith effort to collect any payment or benefit to which
Executive believes Executive is entitled hereunder no later than ninety (90)
days of the latest date upon which the payment could under this Agreement could
have been timely paid pursuant to Code Section 409A, and if not paid or
provided, take further enforcement measures within 180 days after such latest
date.



 

17

 

  

(g)          The provisions of this Section 19 control over any conflicting
provisions of this Agreement, or the plans, policies, or programs referred to in
this Agreement.

 

20.         Counterparts. This Agreement may be executed in one or more
counterparts, each of which shall be deemed to be an original but all of which
together shall constitute one and the same instrument.

 

THE COMPANY AND THE EXECUTIVE ACKNOWLEDGE THAT:

 

(a)EACH HAS CAREFULLY READ THIS AGREEMENT;

 

(b)EACH UNDERSTANDS ITS TERMS;

 

(c)ALL UNDERSTANDINGS AND AGREEMENTS BETWEEN THE COMPANY AND THE EXECUTIVE
RELATING TO THE SUBJECTS COVERED IN THE AGREEMENT ARE CONTAINED IN IT; AND

 

(d)EACH HAS ENTERED INTO THIS AGREEMENT VOLUNTARILY AND NOT IN RELIANCE ON ANY
PROMISES OR REPRESENTATIONS BY THE OTHER, OTHER THAN THOSE CONTAINED IN THIS
AGREEMENT ITSELF.

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement.

 

Stephen Nolan   Hudson Global, Inc.       /s/ Stephen Nolan   By: /s/ Manuel
Marquez Dorsch Signature of Executive    

Manuel Marquez Dorsch Chairman and

Chief Executive Officer

        Stephen Nolan       Print Name of Executive      

 

18

 

 

Attachment A

 

CONFIDENTIALITY, NON-SOLICITATION
AND WORK PRODUCT ASSIGNMENT AGREEMENT,
AND MUTUAL AGREEMENT TO ARBITRATE CLAIMS

 

As a material inducement to and in consideration of executive’s employment by
Hudson Global, Inc. and/or its affiliates or successors (individually and
collectively, “Hudson”),1 Stephen Nolan (the “Executive”) agrees as follows:

 

1.           Confidential Information

 

1.1           Definition.

 

“Confidential Information” consists of all information or data relating to the
business of Hudson, including but not limited to, business and financial
information; new product development and technological data; personnel
information and the identities of employees; the identities of clients and
suppliers and prospective clients and suppliers; client lists and potential
client lists; development, expansion and business strategies, plans and
techniques; computer programs, devices, methods, techniques, processes and
inventions; research and development activities; trade secrets as defined by
applicable law and other materials (whether in written, graphic, audio, visual,
electronic or other media, including computer software) developed by or on
behalf of Hudson which is not generally known to the public, which Hudson has
and will take precautions to maintain as confidential, and which derives at
least a portion of its value to Hudson from its confidentiality. Additionally,
Confidential Information includes information of any third party doing business
with Hudson (actively or prospectively) that Hudson or such third party
identifies as being confidential. Confidential Information does not include any
information already known to the Executive prior to any discussions with
employees or directors of Hudson or information that is in the public domain or
otherwise publicly available (other than as a result of a wrongful act by the
Executive or of an agent or other employee of Hudson about which the Executive
knew or should have known).

 

1.2           Agreement to Maintain the Confidentiality of Confidential
Information.

 

The Executive acknowledges that, as a result of Executive’s employment by
Hudson, Executive will have access to such Confidential Information and to
additional Confidential Information which may be developed in the future. The
Executive acknowledges that all Confidential Information is the exclusive
property of Hudson, or in the case of Confidential Information of a third party,
of such third party. The Executive agrees to hold all Confidential Information
in trust for the benefit of the owner of such Confidential Information. The
Executive further agrees that Executive will use Confidential Information for
the sole purpose of performing Executive’s work for Hudson, and that during
Executive’s employment with Hudson, and at all times after the termination of
that employment for any reason, the Executive will not use for Executive’s
benefit, or the benefit of others, or divulge or convey to any third party any
Confidential Information obtained by the Executive during Executive’s employment
by Hudson, unless it is pursuant to Hudson’s prior written permission.

 



 





1 Any reference in this Agreement to Hudson will be a reference also to each of
its officers, directors, employees and agents, all subsidiary and affiliated
entities, all benefit plans and benefit plans’ sponsors and administrators,
fiduciaries, affiliates, and all successors and assigns of any of them.

  

 

 

  

1.3           Return of Property.

 

The Executive acknowledges that Executive has not acquired and will not acquire
any right, title or interest in any Confidential Information or any portion
thereof. The Executive agrees that upon termination of Executive’s employment
for any reason, Executive will deliver to Hudson immediately, but in no event
later that the last day of Executive’s employment, all documents, data, computer
hardware, computer programs and all other materials, and all copies thereof,
including but not limited to copies of data in electronic form such as disks,
tape or media cards, that were obtained or made by the Executive during
Executive’s employment with Hudson, which contain or relate to Confidential
Information and will destroy all electronically stored versions of the
foregoing. The Executive retains the right to retrieve and retain personal
information.

 

2.           Disclosure and Assignment of Inventions and Creative Works

 

The Executive agrees to promptly disclose in writing to Hudson all inventions,
ideas, discoveries, developments, improvements and innovations (collectively
“Inventions”), whether or not patentable and all copyrightable works, including
but not limited to computer software designs and programs (“Creative Works”)
conceived, made or developed by the Executive, whether solely or together with
others, during the period the Executive is employed by Hudson. The Executive
agrees that all Inventions and all Creative Works, whether or not conceived or
made during working hours, that: (a) relate directly to the business of Hudson
or its actual or demonstrably anticipated research or development, or (b) result
from the Executive’s work for Hudson, or (c) involve the use of any equipment,
supplies, facilities, Confidential Information, or time of Hudson, are the
exclusive property of Hudson. The Executive hereby assigns and agrees to assign
all right, title and interest in and to all such Inventions and Creative Works
to Hudson. The Executive understands that Executive is not required to assign to
Hudson any Invention or Creative Work for which no equipment, supplies,
facilities, Confidential Information or time of Hudson was used, unless such
Invention or Creative Work relates directly to Hudson’s business or actual or
demonstrably anticipated research and development, or results from any work
performed by the Executive for Hudson.

 

3.           Future Restrictions and Notice

 

3.1           Non-Solicitation of Clients.

 

During the period of the Executive’s employment with Hudson and for a period of
one year from the date of termination of such employment for any reason, the
Executive agrees that Executive will not, directly or indirectly, for the
Executive’s benefit or on behalf of any person, corporation, partnership or
entity whatsoever, call on, solicit, perform services for, interfere with or
endeavor to entice away from Hudson any client to whom Executive provides
services at any time during the 12 month period preceding the date of
termination of the Executive’s employment with Hudson, or any prospective client
to whom Executive had made a presentation at any time during the 12 month period
preceding the date of termination of Executive’s employment with Hudson;
provided, however, that this Section 3.1 shall not preclude the Executive from
providing services to any such client or prospective client that are beyond the
scope of the services that Hudson provides to its clients.



 

2

 

  

3.2           Non-Solicitation of Employees.

 

For a period of one year after the date of termination of Executive’s employment
with Hudson for any reason, the Executive agrees that Executive will not,
directly or indirectly, hire, attempt to hire, solicit for employment or
encourage the departure of any employee of Hudson, to leave employment with
Hudson, or any individual who was employed by Hudson as of the last day of the
Executive’s employment with Hudson.

 

3.3           Notice to New Employer.

 

For a period of one year after the date of termination of Executive’s employment
with Hudson for any reason, the Executive agrees that Executive will bring the
terms of this agreement to the attention of Executive’s new employer.

 

4.           Agreement to Arbitrate

 

4.1           Acknowledgment.

 

Hudson and the Executive (together the “Parties”) further recognize that
differences may arise between either of them after or during Executive’s
employment with Hudson.

 

The Parties understand and agree that by entering into this agreement to
arbitrate claims, each anticipates gaining the benefit of arbitration as a
speedy, impartial dispute-resolution procedure, and understands and agrees that
both are voluntarily consenting to forego other types of litigation, except as
specifically listed below in Section 4.3. Executive acknowledges that
Executive’s agreement to submit to arbitration as described in this Agreement is
in consideration of and is a material inducement to Executive’s employment by
Hudson.

 

4.2           Claims Covered by this Agreement.

 

Hudson and Executive mutually consent to the resolution by arbitration of all
claims or controversies (tort, contract or statutory), whether or not arising
out of Executive’s employment (or its termination), that Hudson may have against
Executive or that Executive may have against Hudson (“claims”). The claims
covered by this Agreement include, but are not limited to, claims for wages,
bonuses, overtime pay, or other compensation due; claims for breach of any
contract or covenant (express or implied); tort claims, including but not
limited to, defamation, wrongful termination, invasion of privacy and
intentional infliction of emotional distress; claims for discrimination
(including, but not limited to, race, sex, religion, national origin, age,
marital status, or medical condition or disability), harassment and/or
retaliation; claims for benefits or the monetary equivalent of benefits (except
where an employee benefit or pension plan specifies that its claims procedure is
subject to an arbitration procedure different from this one); and claims for
violation of any federal, state, or other governmental law, statute, regulation,
or ordinance, except claims excluded in the following Section 4.3.

  

3

 

  

4.3           Claims Not Covered by the Agreement.

 

Claims not covered by this Agreement include claims that Executive may have now
or in the future for workers’ compensation or unemployment benefits. Also not
covered are claims by Hudson based on criminal acts of Executive, and claims for
injunctive or other equitable relief for: (a) breach or threatened breach of any
non-solicitation, confidentiality and/or patent or invention assignment
agreements; (b) unfair competition; or (c) the misappropriation, use and/or
unauthorized disclosure of trade secrets or confidential information, as to each
of which Executive understands and agrees that Hudson may immediately seek and
obtain relief from a court of competent jurisdiction. Employee may seek a
declaratory judgment from a court of competent jurisdiction with regard to any
claims or allegations relating to the (a) breach or threatened breach of any
non-solicitation, confidentiality, and/or patent or invention assignment
agreements, (b) unfair competition; or (c) the misappropriation, use and/or
unauthorized disclosure of trade secrets or confidential information.

 

4.4           Arbitration Procedures.

 

Hudson and Executive agree that, except as provided in this Agreement, any
arbitration shall be in accordance with the then-current employment dispute
rules of the American Arbitration Association (“AAA”).

 

The arbitrator shall render a written award and opinion in the form typically
rendered in arbitrations. The award shall be final and binding.

 

4.5           Arbitration Fees and Costs.

 

Hudson will pay the reasonable fees and costs of the arbitrator. Hudson and
Executive will each pay its and Executive’s costs and attorneys’ fees, if any.
However, if either Party prevails on a statutory claim that affords the
prevailing party attorneys’ fees, the arbitrator may award reasonable fees to
the prevailing Party.

 

4.6           Requirements for Modification or Revocation.

 

This Agreement to arbitrate shall survive the termination of Executive’s
employment. It may only be revoked or modified by a writing signed by the
parties which specifically states an intent to revoke or modify this Agreement.

 

4.7           Sole and Entire Agreement.

 

This is the complete agreement of the parties on the subject of arbitration of
disputes except for any arbitration agreement in connection with any pension or
benefit plan. This Agreement supersedes any prior or contemporaneous oral or
written understanding on the subject, not including the Executive’s Employment
Agreement with Hudson, into which this Agreement is incorporated. Executive is
not relying on any representations, oral or written, on the subject of the
effect, enforceability or meaning of this Agreement, except as specifically set
forth in this Agreement.

  

4

 

  

4.8           Construction.

 

If any provision, portion or section of this Agreement is judged to be void or
otherwise unenforceable, in whole or in part, such judgment will not affect the
validity of the remainder of this Agreement.

 

4.9           Not an Employment Agreement.

 

This Agreement is not, and shall not be construed to create, any contract of
employment or guarantee of employment for any specific time or under any
specific terms or conditions, express or implied.

 

5.           Miscellaneous

 

5.1           Enforcement.

 

If, at the time of enforcement of this Agreement, a court holds that any of the
restrictions stated herein are unreasonable under circumstances then existing,
the parties hereto agree that the maximum period, scope or geographical area
deemed reasonable under such circumstances will be substituted for the stated
period, scope or area as contained in this Agreement. Because money damages may
be an inadequate remedy for any breach of the Executive’s obligations under this
Agreement, in the event the Executive breaches or threatens to breach this
Agreement, Hudson, or any successors or assigns, may, in addition to other
rights and remedies existing in its favor, apply to any court of competent
jurisdiction for specific performance, or injunctive or other equitable relief
in order to enforce or prevent any violations of this Agreement.

 

5.2           Severability.

 

Whenever possible, each provision of this Agreement will be interpreted in such
a way as to be effective and valid under applicable law, but if any provision of
this Agreement is held to be invalid, illegal or unenforceable in any respect
under my applicable law or rule in any jurisdiction, such invalidity, illegality
or unenforceability will not affect any other provisions, but this Agreement
and/or such provision will be reformed, construed and enforced in such
jurisdiction as if such invalid, illegal or unenforceable provision had never
been contained herein.

 

5.3           Additional Rights and Causes of Action.

 

This Agreement is in addition to and does not in any way waive or detract from
any rights or causes of action Hudson or Executive may have relating to
Confidential Information or other protectable information or interests under
statutory or common law or under any other agreement.

 

5.4           Governing Law.

 

Notwithstanding principles of conflicts of law of any jurisdiction to the
contrary, all terms and provisions to this Agreement are to be construed and
governed by the laws of the State of New York without regard to the laws of any
other jurisdiction wherein the Executive resides or performs any duties
hereunder or where any violation of this Agreement occurs. Any arbitration or
mediation will take place in the City of New York, New York. The venue for any
litigation permitted by this Agreement will be the state courts located in the
City of New York, New York or the United States District Court for the Southern
District of New York.

 

5

 

  

5.5           Successors and Assigns.

 

The Agreement will inure to the benefit of and be enforceable by Hudson and its
successors and assigns. The Executive may not assign the Executive’s rights or
delegate the Executive’s obligations hereunder.

 

5.6           Waivers.

 

The waiver by either the Executive or Hudson of a breach by the other party of
any provision of this Agreement shall not operate or be construed as a waiver of
any subsequent breach by the breaching party.

 

HUDSON AND EXECUTIVE ACKNOWLEDGE THAT:

 

(a)EACH HAS CAREFULLY READ THIS AGREEMENT;

 

(b)EACH UNDERSTANDS ITS TERMS;

 

(c)ALL UNDERSTANDINGS AND AGREEMENTS BETWEEN HUDSON AND EXECUTIVE RELATING TO
THE SUBJECTS COVERED IN THE AGREEMENT ARE CONTAINED IN IT; AND

 

(d)EACH HAS ENTERED INTO THIS AGREEMENT VOLUNTARILY AND NOT IN RELIANCE ON ANY
PROMISES OR REPRESENTATIONS BY THE OTHER, OTHER THAN THOSE CONTAINED IN THIS
AGREEMENT ITSELF.

 

EXECUTIVE FURTHER ACKNOWLEDGES THAT EXECUTIVE HAS BEEN GIVEN SUFFICIENT TIME AND
OPPORTUNITY TO CONSIDER WHETHER TO SIGN THIS AGREEMENT AND EXECUTIVE HAS NOT
BEEN FORCED OR COERCED INTO SIGNING THIS AGREEMENT.

 



6

 



 

IN WITNESS WHEREOF, the parties hereto have executed this Confidentiality
Agreement and Mutual Agreement to Arbitrate Claims.



 

Stephen Nolan   Hudson Global, Inc.       /s/ Stephen Nolan   /s/ Manuel Marquez
Dorsch Signature of Executive   Manuel Marquez Dorsch     Chairman and Chief
Executive Officer       Stephen Nolan   May 31, 2013 Print Name of Executive  
Date       May 31, 2013     Date    

 

7

